DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/28/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1:	Claim(s) 1, 2, 9, 10, 14-18 and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2021/0075897 A1 Li et al.
2:	As for Claim 1, Li et al teaches in Paragraph [0007] A camera device comprising: a first camera device, a second camera device, and a third camera device disposed between the first camera device and the second camera device (Figure 11), wherein the first camera device comprises a first bobbin (106), a first coil (105) disposed on the first bobbin (106), a first magnet (104) facing the first coil (105), 
3:	As for Claim 2, Li et al teaches in Paragraph [0065] and depicts in Figures 1 and 5 wherein the first camera device further comprises a first cover (101), a first housing (540) disposed in the first cover (101), and a first base (109) disposed under the first housing (540), wherein the first bobbin (106) is disposed in the first housing, the first magnet (104) is disposed on the first housing, and the second coil (OIS coil) is disposed on the first base(109) and faces the first magnet (510), wherein the second camera device further comprises a second cover (101), the second bobbin (106) is disposed in the second cover, and the second magnet (104) is disposed between the third coil (105) and the second cover (101), wherein the third camera device further comprises a third cover, the third bobbin (106) is disposed in the third cover, and the third magnet (104) is disposed between the fourth coil (105) and the third cover (Figure 5), wherein the third cover comprises a third upper plate (101) comprising a hole (opening for lens), a plurality of third lateral plates (vertical sides of housing) downwardly extending from the third upper plate (101), and the plurality of third lateral plates (four sides of housing) comprises a third-first lateral plate facing the second cover, and wherein the hall sensor (111) is disposed between the fourth magnet (110) and the third-first lateral plate(sidewall of housing).

5:	As for Claim 10, Claim 10 is rejected for reasons discussed related to Claims 1 and 2.
6:	As for Claim 14, Li et al depicts in Figure 9 wherein the second magnet comprises a second- first magnet (711) and a second-second magnet (712) spaced apart from each other, wherein a distance between the second-first magnet (711) and the third camera device (730) is shorter than a distance between the second-second magnet (712) and the third camera device (730).
7:	As for Claim 15, Li et al depicts in Figure 12 wherein, in the second camera device (camera including 710), no magnet is disposed between the third camera device (camera including 730) and the second bobbin.
8:	As for Claim 16, Li et al teaches in Paragraph [0135] An optical apparatus comprising: a main body (phone); the camera device of claim 1 disposed on the main body (phone); and a display disposed on the main body and outputting an image photographed by the camera device.
9:	As for Claim 17, Claim 17 is rejected for reasons discussed related to Claim 1.
10:	As for Claim 18, LI et al depicts in Figures 5 and 11 wherein the first camera device comprises a first cover, wherein the second camera device comprises a second cover, wherein the third camera device comprises a third cover, and wherein the third cover is spaced part from the first cover and the second cover.
11:	As for Claim 20, LI et al depicts in Figure 10 wherein, in the second camera device (viewed as camera with 710), no magnet is disposed between the third camera device (camera with 730) and the second bobbin.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12:	Claim 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2021/0075897 A1 Li et al in view of Official Notice.
13:	As for Claim 8, Li et al teaches a camera system with three cameras. Furthermore, Li et al teaches in Paragraph [0111] the cameras can be different sizes. However, does not teach the third camera can be larger than the first and second cameras.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention when forming cameras having multiple cameras to form the camera in the center to be larger in order to provide images with different focal lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to manufacture the multiple cameras of Li et al to form the camera in the center to be larger in order to provide images with different focal lengths and therefore, resulting in each of the first bobbin, the second bobbin, and the third bobbin comprises a hole, and wherein an inner diameter of the third bobbin is greater than an inner diameter of the first bobbin and an inner diameter of the second bobbin.

	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention when forming cameras having multiple cameras to form the camera in the center to be larger in order to provide images with different focal lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to manufacture the multiple cameras of Li et al to form the camera in the center to be larger in order to provide images with different focal lengths and therefore, resulting in the first magnet, the second magnet, the third magnet and the fourth magnet are not disposed on the virtual first straight line.
15:	As for Claim 12, Li et al teaches a camera system with three cameras. Furthermore, Li et al teaches in Paragraph [0111] the cameras can be different sizes. However, does not teach the third camera can be larger than the first and second cameras.
	Official Notice is taken that it was well known in the art before the effective filing date of the claimed invention when forming cameras having multiple cameras to form the camera in the center to be larger in order to provide images with different focal lengths.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to manufacture the multiple cameras of Li et al to form the camera in the center to be larger in order to provide images with different focal lengths and therefore, resulting in a size of the third bobbin is greater than a size of the first bobbin and a size of the second bobbin.
16:	As for Claim 13, Li et al teaches a camera system with three cameras. Furthermore, Li et al teaches in Paragraph [0111] the cameras can be different sizes. However, does not teach the third camera can be larger than the first and second cameras.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the clamed invention to manufacture the multiple cameras of Li et al to form the camera in the center to be larger in order to provide images with different focal lengths and therefore, resulting in a size of the third coil is greater than a size of the first coil and a size of the second coil.
Allowable Subject Matter
Claims 3-7 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached at 571-272-7406 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
October 6, 2021